Citation Nr: 1751253	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-15 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for residuals of a shrapnel injury of the right thigh with injury to Muscle Groups XIII, XIV, and XV, with muscle loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to November 1970, including in the Republic of Vietnam.  He received various decorations evidencing combat including the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, that denied service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) (listed as PTSD).  By this decision, the RO also denied an increase in a 10 percent rating for residuals of a mine fragment wound of the right thigh with injury to Muscle Groups XIII and XV, with muscle loss and scarring (mine fragment wound of the right thigh involving Muscle Groups XIII and XV, with muscle loss and scarring, mild).  

In September 2014, the Board determined that the issue of entitlement to a TDIU was raised during the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also remanded the issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and entitlement to an increased in a 10 percent rating for residuals of a mine fragment wound of the right thigh with injury to Muscle Groups XIII and XV, with muscle loss and scarring, for further development.  A January 2017 RO decision granted service connection and a 30 percent rating for a specified trauma and stressor related disorder, claimed as PTSD, effective November 26, 2010.  Therefore, the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is no longer on appeal.  By this decision, the RO also recharacterized the Veteran's service-connected mine fragment wound of the right thigh with injury to Muscle Groups XIII and XV, with muscle loss and scarring, as residuals of a shrapnel injury of the right thigh with injury to Muscle Groups, XIII, XIV, and XV, with muscle loss, and increased the rating for such disability to 40 percent, effective November 26, 2010.  

In a February 2017 rating decision, the RO denied a claim for a TDIU.  Although that rating action was not appealed, the Board notes that the Court has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice, 22 Vet. App. at 447.  In this case, the Board finds that a TDIU rating is part of the claim for an increased rating on appeal.  

The case was later transferred to the Providence, Rhode Island Regional Office (RO).  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in September 2014, partly to afford the Veteran an appropriate VA examination to evaluate his then service-connected mine fragment wound of the right thigh with injury to Muscle Groups XIII and XV, with muscle loss and scarring (now recharacterized as residuals of a shrapnel injury of the right thigh with injury to Muscle Groups, XIII, XIV, and XV, with muscle loss).  The examiner was asked to describe any impairments and limitations that may be separately attributable to the different muscle groups involved and to identify all orthopedic and neurologic impairment.  

Pursuant to the September 2014 Board remand, the Veteran was afforded a VA muscle injuries examination in June 2016.  The diagnosis was a shrapnel injury of the right thigh affecting Muscle Groups XIII, XIV, and XV, with muscle loss, and scarring.  The Veteran was also afforded a VA scars examination in June 2016.  The diagnosis was scars of the right knee area, anterior and posterior, secondary to a right distal thigh shrapnel injury with removal of the shrapnel.  

The Board observes that, pursuant to the September 2014 Board remand, the Veteran was further afforded a VA knee and lower leg conditions examination in June 2016.  The diagnosis was a shrapnel removed residual scar of the right knee.  

Service connection is in effect for residuals of a shrapnel injury of the right thigh with injury to Muscle Groups, XIII, XIV, and XV, with muscle loss.  Muscle Groups XIII, XIV, and XV all involve flexion and extension of the hip and knee.  See 38 C.F.R. § 4.73, Diagnostic Codes 5313, 5314, and 5315 (2017).  Although the Veteran was afforded a VA knee and lower leg conditions examination report, as to his right knee, he was not afforded an examination as to his right hip.  

Additionally, the Board notes that the Court has issued decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 33 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  

In light of these decisions, and the lack of a VA examination as to the nature and severity of the Veteran's right hip, the Board finds that new VA examinations should be provided addressing the Veteran's residuals of a shrapnel injury of the right thigh with injury to Muscle Groups, XIII, XIV, and XV, with muscle loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, as the Veteran's claim for a TDIU is inextricably intertwined with his claim for an increased rating for his service-connected residuals of a shrapnel injury of the right thigh with injury to Muscle Groups, XIII, XIV, and XV, with muscle loss, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran's residuals of a shrapnel injury of the right thigh with injury to Muscle Groups XIII, XIV, and XV, with muscle loss and other specified trauma and stressor related disorder (psychiatric disability) are evaluated as 40 percent and 30 percent disabling, respectively.  Because they were both disabilities stemming from injuries incurred in action, i.e., combat in Vietnam, for TDIU purposes they are considered one disability.  38 C.F.R. § 4.16(a)(4).  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) notwithstanding his 10 percent rating for bilateral hearing loss.  In this regard, the United States Court of Appeals for Veterans Claims upheld a finding that a Veteran with three service-connected disabilities, resulting from a single accident and yielding a combined rating of 60 percent, to meet the schedular criteria set forth in 38 C.F.R. § 4.16(a), despite other unrelated service-connected disabilities evaluated as noncompensable.  See Gary v. Brown, 7 Vet. App. 229, 231 (1994).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

Further, as the RO has pointed out, to date the Veteran has not completed and filed a VA Form 21-8940.  The Board notes that the failure to file this form may result in a denial of the Veteran's entitlement to a TDIU.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his residuals of a shrapnel injury of the right thigh with injury to Muscle Groups, XIII, XIV, and XV, with muscle loss (to include any right knee problems and right hip problems) since December 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Request the Veteran to provide VA with a completed VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his service-connected residuals of a shrapnel injury of the right thigh with injury to Muscle Groups, XIII, XIV, and XV, with muscle loss, and the impact of that condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residuals of a shrapnel injury of the right thigh with injury to Muscle Groups, XIII, XIV, and XV, with muscle loss.  The file must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's residuals of a shrapnel injury of the right thigh with injury to Muscle Groups, XIII, XIV, and XV, with muscle loss, must be reported in detail.  The examiner must specifically state whether the Veteran's service-connected residuals of a shrapnel injury of the right thigh involves muscle damage, and if muscle injuries associated with the wound(s) are found, the examiner must name the muscle and muscle group number for each, to include Muscle Groups XIII, XIV, and XV, and should assess the severity of the muscle injuries.  

The examiner also must conduct a thorough orthopedic examination of the Veteran's right knee and right hip and provide diagnoses of any pathology found.  

In examining the right knee and right hip, full range of motion testing must be performed where possible.  The joints involved must be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joints.  The examiner must also state whether the examination is taking place during a period of flare-ups.  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the right knee includes recurrent subluxation or lateral instability.  

The examiner must also identify any neurological impairment stemming from the service-connected disability.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

